DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Arguments
Applicant’s arguments, filed 2/28/22, have been fully considered but are moot in view of the new grounds of rejection necessitated by applicant’s amendment to the claims. 

Claim Rejections - 35 USC § 103
	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
	
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claim(s) 1-6, and 8 are rejected under 35 U.S.C. 103 as being unpatentable over Hedtke et al. (US20100109331 herein after “Hedtke”) in view of Kleven et al. (US6170338 herein after “Kleven”).

Claim 1: Hedtke teaches a flow meter (field device 102) for a fluid with a pulsating flow ([0032] the process fluid flows through the pipe 108 and is disrupted by the fluid disruption generation element 114 to generate a pulsating flow), the flow meter comprising: a piezo transducer (power generation element 118) which senses a flow rate of the fluid and which generates power which is supplied to the flow meter ([0032] the power generation element 118 is adapted to transform kinetic energy associated with the fluid disruption 116 into an electrical current that can be used by the field device), said piezo transducer receiving and converting fluid pulses into electrical pulses ([0032] the power generation element 118 is adapted to transform kinetic energy associated with the fluid disruption 116 into an electrical current that can be used by the field device), and said flow meter being exclusively supplied with power generated by the piezo transducer ([0033-0034] the field device derives its operating power from the power generation element 118); an AC/DC converter circuit (Fig. 2, power converter 224) which cumulatively stores pulse energies of the electrical pulses in an energy store ([0038] The process transmitter device 202 also includes a power converter 224 that is adapted to receive an electrical current from the power generation element 212. In a particular embodiment, the power converter 224 can include a bridge rectifier and filtering circuit. The power converter 224 provides a rectified power supply to a power storage component 226, which may be a battery, a large capacitor, another charge storage component, or any combination thereof.); and a power supply device (power storage 226) which exclusively supplies power to the flow meter based on the pulse energies of the electrical pulses cumulatively stored in the energy store ([0039] The process transmitter device 202 receives the electrical current at the power converter 224 and accumulates and stores a charge based on the electrical current at the power storage element 226. The process transmitter device 202 uses the power regulator 228 to provide power to the memory 222, the processor circuit 218, the sensor circuit 220, the transceiver circuitry 216, and the I/O interface circuitry 214 to measure a process variable parameter and to communicate data related to the measured process variable parameter to the control center 204 via the wireless communication path 206.).
	Hedtke fails to teach a counter which counts the electrical pulses during a time interval; an evaluation device which determines a pulse parameter of at least one electrical pulse of the counted electrical pulses, said pulse parameter being indicative of an amount of fluid flowing in a fluid line, and which calculates a flow value based on (i) the electrical pulses counted within the time interval and (ii) the determined pulse parameter indicative of the amount of fluid flowing in the fluid line; a communication device which sends the determined flow value.
	However, Kleven teaches a flowmeter which uses a piezoelectric (vortex sensor 26 can include, for example, a piezoelectric sensor. Col. 2, lines 63-65) which senses a flow rate of a flowing fluid and generates power (col. 1, lines 37-48. The vortex flowmeter is a measurement transmitter that is typically mounted in the field of a process control industry installation where power consumption is a concern. The vortex flowmeter can provide a current output representative of the flow rate, where the magnitude of current varies between 4-20 mA on a current loop.) said piezo transducer receiving and converting fluid pulses into electrical pulses (The magnitude of the output signal from the piezoelectric sensor 26 is proportional to the differential pressure.); an AC/DC converter circuit (col. 3, lines 5-11. Analog-to-digital converter indicated at 64); a counter which counts the electrical pulses during a time interval (the frequency of the vortices 15 is measured, thus an occurrence of pulses per unit time); an evaluation device which determines a pulse parameter of at least one electrical pulse of the counted electrical pulses, said pulse parameter being indicative of an amount of fluid flowing in a fluid line (col. 3, lines 32-37: The digital tracking filter 68 minimizes frequency quantization noise present in the analog-digital converter 64, and also converts the amplitude and frequency vortex sensor signal on line 30 into a flowmeter output indicative of mass flow.), and which calculates a flow value based on (i) the electrical pulses counted within the time interval and (ii) the determined pulse parameter indicative of the amount of fluid flowing in the fluid line (the amplitude and frequency and used in calculating the mass flow rate); a communication device which sends the determined flow value (the user interface includes a display 73 which is a communication device.  The flow value is sent to the display 73.  There is also a digital communication circuit 85 which receives the output value from the microprocessor 70).
	 Hedtke teaches a piezoelectric flowmeter which acquires and utilizes the power from a power generation element 118, 212 to generate power for the field process device 102, 202 (Figs. 1, 2).  Hedtke teaches that the field device can be used to determine fluid flow rate [0032].  Kleven teaches a piezoelectric sensor 26 which uses the magnitude of deflection and frequency of deflection, which is indicative of flow rate, to determine flow rate past he piezoelectric 26.  It would have been obvious to a person having ordinary skill in the art before the effective filing date of the invention to use the device of Kleven with the device of Hedtke in order to utilize the piezoelectric, which is moved by the current of fluid flow, to both power the device, as taught by Hedtke, and indicate fluid flow past the device, as taught by Kleven. 

Claim 2:  Hedtke in view of Kleven teaches the device of claim 1, previous.  Hedtke in view of Kleven fails to teach wherein in order to determine the flow-relevant pulse parameter the evaluation device detects an energy input of the at least one electrical pulse into the energy store as energy accumulated in the energy store within the time interval.
	However, Hedtke teaches energy scavenging from a piezoelectric.  The piezoelectric output of Kleven is measured and used as a parameter is calculating mass flow (Col. 3, lines 13-67).  
	Changing the particular unit applied to the signal or context of the signal (output or input) does not change the literal output from the piezoelectric which would then be an input into an energy store as taught by Hedtke. There appears to be no criticality in determining the pulse parameter as the piezoelectric output or as any alternative-but-equivalent quantification. 
	It would have been obvious to a person having ordinary skill in the art before the effective filing date of the invention to determine the amplitude produced by the piezoelectric from the value from the piezoelectric or the piezoelectric output converted into an input quantity (voltage, current, watt) into a power storage element as the values are equivalents.

Claim 3:  Hedtke in view of Kleven teaches the device of claim 1, previous.  Hedtke fails to teach wherein the evaluation device detects at least one of (i) a duration, (ii) height and (iii) surface of the at least one electrical pulse as flow-relevant pulse parameters.
	However, Kleven teaches wherein the evaluation device detects at least one of (i) a duration, (ii) height and (iii) surface of the at least one electrical pulse as flow-relevant pulse parameters (the detected amplitude is the height).
	It would have been obvious to a person having ordinary skill in the art before the effective filing date of the invention to use the pulse parameter including height as a flow-relevant parameter as Kleven teaches the amplitude of the piezo is indicative of flow. 

Claim 4: Hedtke in view of Kleven teaches the device of claim 1, previous.  Hedtke fails to teach at least one sensor which detects a measured variable relevant to the flow of the fluid; wherein the evaluation device is configured to correct the determined flow value based on the measured variable.
	However, Kleven teaches at least one sensor which detects a measured variable relevant to the flow of the fluid; wherein the evaluation device is configured to correct the determined flow value based on the measured variable (col. 4, lines 1-21.  The temperature (temperature sensor  82) and pressure (pressure sensor 86) are both measured.  Col. 7 lines 45-67: the temperature and pressure are used for correction of the measured output flow value).
	It would have been obvious to a person having ordinary skill in the art before the effective filing date of the invention to use the temperature and pressure to have the most accurate determination of flow as the temperature and pressure can affect both the fluid viscosity as well as the stiffness or elasticity of the piezoelectric sensor itself.  

Claim 5:  Hedtke in view of Kleven teaches the device of claim 4.  Hedtke fails to teach wherein the at least one sensor comprises at least one of (i) a temperature sensor and (ii) a pressure sensor.
	However, Kleven teaches wherein the at least one sensor comprises at least one of (i) a temperature sensor and (ii) a pressure sensor (temperature sensor 82, pressure sensor 86).
	It would have been obvious to a person having ordinary skill in the art before the effective filing date of the invention to use the temperature and pressure sensors of Kleven in order to have the most accurate determination of flow as the temperature and pressure can affect both the fluid viscosity as well as the stiffness or elasticity of the piezoelectric sensor itself.  

Claim 6: Hedtke in view of Kleven teaches the device of claim 1, previous.  Hedtke in view of Kleven fails to teach wherein the counter is configured to activate the evaluation device when a predetermined counter reading is reached.
	However, a decision of when to begin evaluation based off measured signals is a design choice within the scope of a person having ordinary skill in the art.  Kleven discusses a conservation of power for the flowmeter wherein the power consumption can greatly depend on the microprocessor.  When systems are powering up or just begin operation, there can be a time to reach a steady state or anticipated operating state.  To prevent unnecessary microprocessor use, a person having ordinary skill in the art may be motivated to wait a particular amount of time, a particular number of cycles, or until the detected signals are in an anticipated range before performing calculations of mass flow rate.
	It would have been obvious to a person having ordinary skill in the art before the effective filing date of the invention to activate an evaluation device when a predetermined number of counts have occurred in order to ensure that the system has reached, or is operating at, a normal state in order to provide the most accurate mass flow rate.

Claim 8:  Hedtke in view of Kleven teaches the device of claim 1, previous.  Hedtke in view of Kleven fails to teach wherein the communication device is configured to wirelessly transmit the determined flow value.
	However, data transmission can occur through hard-wired or wireless means and the decision of which to use is a design choice within the scope of a person having ordinary skill in the art.  Depending on the operating environment, cost, accessibility, etc.  The installation of the measurement system may not be suitable for hard-wired accessibility or there may be interference in the signal transmission through a line.  Wireless transmission allows for greater mobility and arrangement of the end-point system(s) while hard-wired transmission is more reliable and secure.
	It would have been obvious to a person having ordinary skill in the art before the effective filing date of the invention  the use wireless transmission for transmitting a determined flow value in order to eliminate the need for wires and transmit the data to multiple end-points at once.

Claim 7 is rejected under 35 U.S.C. 103 as being unpatentable over Hedtke in view of Kleven further in view of Yeh et al. (US20110263212 herein after “Yeh”): Hedtke in view of Kleven teaches the device of claim 1.  Hedtke in view of Kleven fails to teach wherein the power supply device includes a measuring device which measures the energy contained in the energy store and which is configured to deactivate at least one of (i) the evaluation device and (ii) the communication device as long as the stored energy falls below a predetermined threshold value.
	However, Yeh teaches the monitoring of a wireless communication device and the voltage supply status thereof.  Yeh teaches that the wireless device operation is modified based on a battery supply being below a “low battery status” [0067], [0073].  This decreases the output of the wireless transmitter thus extending the life of the battery.  It is known in the art to provide hierarchies to operating systems wherein if a battery is low, different systems take precedence in needing to be operative.  This can preserve safety, initiate back-up energy stores, or trigger an alarm depending upon the particular operation and safety involved.  Different decisions based on a monitored battery status is design choice within the scope of a person having ordinary skill in the art.  These decisions take into consideration safety, accessibility, if there is any back-up energy supply, etc. 
	It would have been obvious to a person having ordinary skill in the art before the effective filing date of the invention to monitor a status of the energy store (or battery) and modify operation of a system (either deactivate or reduce power consumption) as taught by Yeh with the device of Hedtke in view of Kleven in order to ensure either a reserve for emergency transmission or to conserve energy until it can be regenerated.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JEAN MORELLO whose telephone number is (313)446-6583. The examiner can normally be reached M-F 9-4.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Nimesh Patel can be reached on 571-272-2457. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JEAN F MORELLO/Examiner, Art Unit 2861                                                                                                                                                                                                        6/3/22

/NIMESHKUMAR D PATEL/Supervisory Patent Examiner, Art Unit 2861